 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   NICHOLAS BROWN,                                    Case No. LACV 17-9220-RGK (LAL)

11                                    Petitioner,       ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                          v.                          STATES MAGISTRATE JUDGE
13   DANIEL PARAMO,

14                                       Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections to the Report and Recommendation, and
19   the remaining record, and has made a de novo determination.
20          Petitioner’s Objections lack merit for the reasons stated in the Report and
21   Recommendation.
22                 Accordingly, IT IS ORDERED THAT:
23          1.     The Report and Recommendation is approved and accepted;
24
25
26
27
28
 1   2.    Judgment be entered denying the Petition and dismissing this action with
 2         prejudice; and
 3         3.     The Clerk serve copies of this Order on the parties.
 4
 5
     DATED: January 09, 2019                    ________________________________________
 6                                              HONORABLE R. GARY KLAUSNER
 7                                              UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
